Citation Nr: 0700948	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

Non-combat in-service stressors causing current PTSD 
disability are not verified.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

In the present case, the veteran maintains that he 
experienced stressors while aboard the USS Midway during the 
evacuation of Saigon in April and May of 1975.  During a 
hearing held before the undersigned in February 2005, the 
veteran described his stressors as: (1) witnessing the rape 
and murder of a Vietnamese woman and the murder of her child 
on the fantail of the ship; (2) seeing women and children 
getting off of helicopters with missing body parts and 
serious injuries that had not been treated; and (3) 
experiencing "the overall chaos of the day."

The evidence of record does not establish that the veteran 
was "engaged in combat with the enemy" at the time of the 
claimed stressors.  There is nothing in the record to suggest 
that he was himself taking part in "an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality" at the time of the reported events.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-57 (Feb. 8, 2000).  
Consequently, service connection may be granted for PTSD only 
if the record contains credible evidence that the claimed in-
service stressor(s) occurred.  

In this regard, the Board notes that the RO has contacted the 
U.S. Armed Services Center for Unit Records Research (CURR) 
in an attempt to verify the veteran's stressors.  The report 
received from CURR, dated in March 2003, does not contain any 
information to corroborate the veteran's report that a woman 
and/or child were murdered on the ship, or that evacuees 
arrived onboard with missing body parts or other serious 
injuries.  The CURR furnished a report that states that the 
carrier's medical team treated nearly 300 evacuees for minor 
illnesses and injuries and that most were found to be in good 
physical health.  Additionally, there is no other evidence 
corroborating these claimed stressors.  

The CURR report does indicate that more than 2,000 refugees 
were brought onboard the USS Midway during the first day of 
the evacuation; despite the fact that evacuees were taken to 
other ships as soon as possible, over 1,000 refugees spent 
the night onboard; all available berthing was soon jammed, 
and many evacuees spent the night on mats or blankets in the 
hangar bay; some of the arriving helicopters were loaded far 
beyond their normal capacity (one arriving with over 50 
people on board, while it was designed to carry 12); by the 
end of the second day, more than 3,000 evacuees were 
recovered and processed onboard the Midway; and 1 Cessna and 
48 helicopters of various types took refuge on the ship.  

Nevertheless, the preponderance of the evidence indicates 
that there is no link between the current PTSD symptoms and 
those events the CURR corroborated.  While PTSD has been 
diagnosed, the evidence does not establish in-service non-
combat events causing current PTSD disability that have been 
verified. 

The veteran's claims file contains a report from a VA 
psychiatrist, dated in February 2001, which indicates that 
the veteran has PTSD and that the condition is the result of 
his experiences in Vietnam.  However, that report does not 
identify with specificity the particular stressor or 
stressors that are thought to have given rise to the 
disorder, so it is not sufficient to establish the claim 
under 38 C.F.R. § 3.304(f).  

Additionally, a VA psychiatrist in October 2005 indicated 
that the veteran's current symptoms consistent with PTSD were 
due to the uncorroborated witnessing of a rape and two 
murders.  She did not indicate that there were any current 
PTSD symptoms that were due to the chaos reported.  The claim 
fails to meet the 38 C.F.R. § 3.304(f) requirement of the 
existence of a current PTSD which has symptoms from a 
demonstrated in-service stressor.  The examiner stated that 
the veteran described symptoms consistent with PTSD due to 
witnessing the alleged rape and murders, and that he did not 
appear to have PTSD primarily linked to the general chaos 
described in the CURR records related to the evacuation of 
Saigon.  She only identified current PTSD symptoms due to the 
uncorroborated events, and did not find any current PTSD 
symptoms due to the corroborated events described in the 
report furnished by CURR.  In essence, she indicated that the 
veteran's PTSD did not appear to be due to the general chaos 
described in the CURR records, but rather, that the veteran's 
symptoms consistent with PTSD are due to the uncorroborated 
alleged rape and murders.  There is no other indication that 
there are any current disabling PTSD symptoms due to the 
corroborated events.

In light of the above, service connection for PTSD is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a June 2001 letter, 
the RO provided the requisite notification, and it did so 
again in a September 2005 letter.  Moreover, the claimant was 
given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, in the August 2003 statement of the case 
and the July 2006 supplemental statement of the case.  
Adequate notice preceded the adjudication.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA notices 
and there is no alleged or actual prejudice regarding the 
timing of the notification.  

The veteran was notified of how VA determines effective dates 
and degrees of disability in July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the claimant concerning effective date or 
degree of disability are harmless, as service connection has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical and 
personnel records, VA medical records, Social Security 
Administration records, and VA examination reports.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


